COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 RAYMOND JOE TAYLOR,                           §
                                                              No. 08-12-00143-CR
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                           355th Judicial District Court
 THE STATE OF TEXAS,                           §
                                                               Hood County, Texas
                  Appellee.                    §
                                                               Cause No. CR11748
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 26TH DAY OF FEBRUARY, 2014.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.